Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is entered into as of
February 6, 2015 by and between Calavo Growers, Inc., a California corporation
(“Calavo”), and             (the “Officer”).

RECITALS

A. Calavo’s Board of Directors (the “Board”) has adopted the 2011 Management
Incentive Plan (the “Plan”), and Calavo’s shareholders have approved the Plan.

B. The Board and Calavo’s Compensation Committee (the “Compensation Committee”)
have approved the award and issuance to the Officer of             shares of
Calavo’s common stock, par value $0.001 per share (“Common Stock”) upon the
terms set forth in this Agreement.

C. On January 19, 2012, Calavo filed with the Securities and Exchange Commission
(the “SEC”) a Registration Statement on Form S-8 that covers issuances of shares
of Common Stock under the Plan.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Calavo and the Officer hereby agree as follows:

1. Award of Shares to the Officer. Effective as of February 6, 2015, Calavo
hereby awards and issues to the Officer             shares of Common Stock,
which are referred to below as the “Awarded Shares.”

2. Vesting of the Awarded Shares; Possible Forfeiture of the Awarded Shares.

(a) As of the date of this Agreement, all of the Awarded Shares are unvested and
are not transferable by the Officer. Prior to the date that the Awarded Shares
vest as described below, the Officer is not entitled to sell, pledge, or
otherwise transfer any of the Awarded Shares.

(b) Beginning on January 8, 2016, one-third of the Awarded Shares shall fully
vest, and shall become non-forfeitable and transferable by the Officer, if the
Officer is serving as an Officer, Employee, Director, or Outside Consultant of
Calavo on January 1, 2016. On January 8, 2017, one-third of the Awarded Shares
shall fully vest, and shall become non-forfeitable and transferable by the
Officer, if the Officer is serving as an Officer, Employee, Director, or Outside
Consultant of Calavo on January 1, 2017. On January 8, 2018, all unvested shares
of the Awarded Shares shall fully vest, and shall become non-forfeitable and
transferable by the Officer, if the Officer is serving as an Officer, Employee,
Director, or Outside Consultant of Calavo on January 1, 2018. Except as
described below in Section 2(c), if the Officer’s service as an Officer,
Employee, Director, or Outside Consultant of Calavo terminates prior to any of
the dates described above, all of the unvested, Awarded Shares (1) shall
automatically be forfeited, cancelled on Calavo’s share record books, and
re-conveyed to Calavo by the Officer on the date of his or her termination of
service without the necessity for any payment by Calavo and without

 

1



--------------------------------------------------------------------------------

the necessity of any further action by the Officer, and (2) the Officer shall
immediately and automatically cease to have any ownership right as to the
Awarded Shares as of such service termination date.

(c) All of the unvested, Awarded Shares shall fully vest, and shall become
non-forfeitable and transferable by the Officer if, prior to January 1, 2018,
(1) the Officer’s service as an Officer terminates as a result of his or her
death or permanent disability (as such disability shall be determined by a
physician approved by the Board), (2) the Officer’s service as an Officer
terminates as a result of a medical condition (as such medical condition shall
be determined by a physician approved by the Board), or (3) a “Change of
Control” defined in Section 13.1 of the Plan occurs. The unvested, Awarded
Shares shall vest and become non-forfeitable and transferable as of the date of
the termination of service or Change of Control that is described in the
preceding sentence, as applicable.

3. Evidence of Ownership of the Awarded Shares.

(a) Prior to the date that the Awarded Shares vest pursuant to Section 2 above,
Calavo shall not deliver to the Officer a stock certificate evidencing the
unvested, Awarded Shares and Calavo shall not otherwise deposit the unvested,
Awarded Shares into a brokerage or other account for the benefit of the Officer.
However, Calavo shall take necessary or appropriate actions to ensure that
Calavo’s transfer agent recognizes the Officer as the owner of the Awarded
Shares for purposes of the dividend and voting rights described below in
Section 4.

(b) Promptly after the date that the Awarded Shares vest pursuant to Section 2
above, Calavo shall deliver the vested, Awarded Shares by book or electronic
entry to a brokerage or other account specified by the Officer or, if requested
by the Officer, Calavo shall deliver to the Officer a stock certificate
evidencing the vested, Awarded Shares, which certificate shall not contain any
restrictive legend.

4. Dividend and Voting Rights. Effective as of the date of this Agreement, the
Officer shall have the right to vote the Awarded Shares and to receive any
dividends with respect to the Awarded Shares that Calavo may declare on the
Common Stock. However, such voting and dividend rights with respect to the
unvested, Awarded Shares shall terminate if and when the unvested, Awarded
Shares are forfeited upon the Officer’s termination of service prior to
January 1, 2018 pursuant to Section 2 above.

5. Minimum Share Ownership Requirement.

(a) The Officer must retain 60% of all vested shares, as they vest, until he/she
owns at least 4,000 shares. Following the date that the Officer owns at least
4,000 shares of Common Stock, the Officer shall not be required to retain any of
the Awarded Shares, once vested, so long as the Officer at all times thereafter
continues to own at least 4,000 shares of Common Stock during the period that he
or she is an Officer of Calavo. Awarded Shares that are owned by the Officer
shall be counted toward the satisfaction of the share ownership requirement that
is described in this Section 5(a) and in Section 5(b) below, but shares of
Common Stock that may be acquired by the Officer upon the exercise of a stock
option shall not be treated as being owned by the Officer for purposes of the
satisfaction of the share ownership requirement until the stock option is
exercised.

 

2



--------------------------------------------------------------------------------

(b) If the Officer owns at least 4,000 shares of Common Stock as of the date of
this Agreement, the Officer shall not be required to retain any of the Awarded
Shares, once vested, but the Officer must at all times continue to own at least
4,000 shares of Common Stock during the period that he or she is an Officer of
Calavo.

(c) Upon the request of Calavo, the Officer shall provide evidence to Calavo of
the number of shares of Common Stock that he or she owns.

(d) The share ownership requirement described in this Section 5 shall terminate
on the date that the Officer ceases for any reason to be an Officer of Calavo.

6. Securities Law Compliance. The Officer agrees not to sell, pledge, or
otherwise transfer any of the Awarded Shares or any other shares of Common Stock
except in full compliance with (a) Calavo’s Insider Trading Policy and (b) all
applicable federal and state securities laws, rules, and regulations, including,
without limitation, the requirement to file a Form 4 on a timely basis with the
SEC pertaining to such transaction and the requirement to comply with the terms
of Rule 144 under the Securities Act of 1933, as amended. The Officer also
agrees not to sell, pledge, or otherwise transfer any of the Awarded Shares
prior to the date that they vest pursuant to Section 2 above, and any such
attempted sale, pledge, or other transfer shall be null and void. The Officer
acknowledges and agrees that neither Calavo nor any of its agents has made any
representation to the Officer about the advisability of the Officer’s retention
or sale of the Awarded Shares.

7. Section 83(b) Election. The Officer acknowledges and agrees that: (1) Calavo
advised the Officer of his or her right to make an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, regarding the Awarded Shares
within thirty days after Calavo’s grant of the Awarded Shares; (2) Calavo has
made no recommendation to the Officer regarding whether the Section 83(b)
election should be made; (3) it is the Officer’s responsibility to consult with
his or her tax advisor regarding the advisability of the Section 83(b) election;
(4) the Officer is responsible for the payment of any and all federal, state and
other taxes that may be imposed on the Officer by reason of the grant of the
Awarded Shares or the Officer’s subsequent sale of the Awarded Shares; and
(5) the Officer promptly shall provide Calavo with a copy of any Section 83(b)
election that is made by the Officer.

8. Incorporation by Reference of the Plan. The Plan and all of its terms, as
amended from time to time, are incorporated by reference into this Agreement.
The Officer acknowledges that he or she has received and reviewed a copy of the
Plan. This Agreement is not a complete restatement of all of the terms of the
Plan. Calavo and the Officer agree to be bound by the Plan, as amended from time
to time, and agree that the terms of the Plan shall govern if and to the extent
that there are any inconsistencies between the Plan and this Agreement.

 

3



--------------------------------------------------------------------------------

9. No Right to Continue to Serve as a Officer. The Officer understands that
nothing in the Plan or this Agreement gives the Officer a right to continue to
serve as an Officer of Calavo.

10. Miscellaneous Provisions.

(a) Further Instruments. Calavo and the Officer agree to execute such further
instruments and to take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.

(b) Provisions Subject to Applicable Law. If any provision of this Agreement is
held by a court of competent jurisdiction to be invalid, void, or unenforceable,
the remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way and shall be construed in
accordance with the purposes and intent of this Agreement.

(c) Complete Agreement. This Agreement and the Plan constitute the complete and
exclusive agreement between Calavo and the Officer with respect to the subject
matter of this Agreement and replace and supersede any and all other prior
written and oral agreements or statements by the parties relating to such
subject matter.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Calavo and the Officer and their respective successors and
assigns.

(e) Notices. Any notice required or permitted to be given to Calavo or the
Officer must be in writing and shall be deemed to have been duly given (1) when
delivered in person, (2) when sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained), (3) on the second business
day after dispatch by United States registered or certified mail (postage
prepaid and return receipt requested), (4) on the next business day if
transmitted by national overnight courier, or (5) on the date delivered if sent
by e-mail (provided confirmation of e-mail receipt is obtained), in each case to
the address shown below such party’s signature or to such other address as the
party may designate in the foregoing manner to the other party.

(f) Amendment and Termination. This Agreement may be amended or terminated only
by a writing executed by both Calavo and the Officer.

(g) Counterparts. This Agreement may be executed by facsimile or by e-mail
transmission with the signature page attached in PDF or other format and in two
counterparts, each of which shall be deemed an original, but both of which shall
constitute one and the same instrument.

(h) Governing Law; Enforcement of this Agreement. This Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of California without giving effect to such state’s conflict-of-law
principles. Each party to this Agreement is entitled to bring an action for
temporary or preliminary injunctive relief at any time in any court of competent
jurisdiction in order to prevent immeasurable and irreparable injury that might
result from a breach of this Agreement. To the fullest extent permitted by
applicable law, the unsuccessful party to any court action regarding this
Agreement shall pay to

 

4



--------------------------------------------------------------------------------

the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred in the court action by the successful
party, all of which shall be included in and as a part of the award rendered in
the action. For purposes of this paragraph, attorneys’ fees shall include,
without limitation, fees incurred in connection with post-judgment and
post-award actions.

IN WITNESS WHEREOF, Calavo and the Officer have executed and delivered this
Agreement as of the day and year first written above.

 

CALAVO GROWERS, INC.

By:

 

Lecil E. Cole Chief Executive Officer

Address:

 

1141-A Cummings Road

Santa Paula, California 93060

Attention: Corporate

Controller Fax: (805) 921-3223

E-Mail: jamess@calavo.com

 

 

OFFICER

Address:

 

 

Fax:

 

E-Mail:

 

 

5